Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on October 06, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,685,684; 10,497,403; 10,304,499; 9,922,683 and 9,747,957) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 10/06/2020.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract has been amended.  Claims 1-23 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 10/06/2020 with respected to the rejection of Stickel Shaun Alan have been fully considered and are persuasive (see pages 8-9 of an amendment filed 10/06/20).  The rejection of Stickel Shaun Alan has been withdrawn.
Allowable Subject Matter
3.	Claims 1-23 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Stickel Shaun Alan, 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to: determine a power demand of the memory circuitry; in response to determining that the power demand is less than an incoming supply power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of the power storage device; and in response to determining that the power demand is greater than the incoming supply power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power to the memory circuitry” in a system as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining a power demand of memory circuitry; in response to determining that the power demand is less than an incoming supply power, generating a first mode signal, wherein the first mode signal is configured to induce a charging state of a power storage device; and in response to determining that the power demand is greater than the incoming supply power, generating a second mode signal, wherein the second mode signal is configured to cause the power storage device to provide a secondary power to the memory circuitry” in a method as claimed in the independent claim 11.  Claims 12-17 are also allowed because of their dependency on claim 11; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “power delivery circuitry, wherein the power delivery circuitry is configured to: receive a first power from a power supply; receive a second power from the power storage device; and regulate a third power to memory circuitry of the memory device, wherein regulating the third power to the memory circuitry comprises supplanting or supplementing the first power with the second power in response to a power demand of the memory circuitry greater than the first power” in a power circuitry of a memory device as claimed in the independent claim 18.  Claims 19-23 are also allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.